 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEl Rancho Market and Retail Clerks Union, Local899, Retail Clerks International Union and MeatCutters Union Local No. 556, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Cases 31-CA-5954, 31-CA-602, 31-RC-3587, 31-CA-5962, 31-CA-6640, and 31-RC--3588March 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 5, 1977, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief.Respondent filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found, and weagree, that the record evidence conclusively estab-lishes numerous violations of Section 8(a)(1) and (3)of the Act by this Respondent prior to the date ofinformal settlement agreements approved by theRegional Director for Region 31 on August 27,1976.1 However, based on his further finding thatRespondent did not engage in conduct violative ofthe Act after the date of the settlement agreements,the Administrative Law Judge recommended dismis-sal of the instant amended consolidated complaint inits entirety. He also concluded that the ChargingParties' objections to the elections conducted onOctober 6, 1976, lack merit and recommended thatthe Board certify the results of the elections.2Contrary to the Administrative Law Judge, we findthat Respondent violated Section 8(a)(1) of the Actby its conduct between August 27 and October 6,1976. Accordingly, we find that the Regional Direc-tor acted properly in vacating and setting aside thesettlement agreements of the prior unfair laborpractice cases. Inasmuch as we find merit in theThe settlement agreements were reached in connection with a consoli-dated complaint alleging that Respondent had violated Sec. 8(aXS), (3), and(I) of the Act.2 Each of the Charging Parties was defeated by a single vote in therespective elections.235 NLRB No. 61Charging Parties' objections to the October 6 elec-tions, we shall order that the elections be set aside.Finally, in light of our examination of the record as awhole and after careful consideration of all of therelevant circumstances of this case, we are satisfiedthat Respondent's unlawful conduct was so seriousand extensive, and its effects so likely to be lingering,that there is little possibility of holding a fair election.Hence, we shall direct Respondent, upon request, torecognize and bargain with the Charging Parties.The record in this case includes testimony from alarge number of witnesses concerning numerousincidents which occurred over a 7-month period,alleged to be violations of the Act. In view of boththe complexity of this record and the AdministrativeLaw Judge's failure to discuss fully the factualbackground of the case, we shall set forth the recordevidence in detail.The record shows that on February 27, 1976,representatives of the Charging Parties went toRespondent's store, proffered authorization cards,and demanded recognition in separate grocery andmeat department units. After some brief discussionof the matter, Respondent's owner, Helmut Holzheu,agreed that he would check with his accountant andhis attorney and would contact the Charging Partiesin the near future. On March 3, Respondent, throughcounsel, rejected the Charging Parties' demand forrecognition and stated its preference for an election.On the same day Holzheu was presented with theauthorization cards, he insisted to employee GwenTemplin, over her protests, that he had seen hername on a card. The next morning Holzheu ques-tioned employee Fred Golin, a card signer, aboutunion meetings and asked where the meetings hadbeen held and the identity of the employees who hadattended. Later that same morning Holzheu's wife,Doris, approached Golin and commented, "I hopeyou're not getting the Union in because you haven'tgot your insurance yet."3Later that day Holzheuasked employee Eileen Cherry if she had gone to aunion meeting, and the next day Doris Holzheuquestioned Cherry about the Union and remarkedthat it was not too late for Cherry to change hermind.Within a few days after receiving the cards Hol-zheu warned employee Lee Ann Lowry that if theUnions came in the store would probably go to aself-service counter and some employees would be letgo. The Sunday after he received the cards Holzheuengaged employees Dupere, Ames, and Templin in3 Thereafter Golin was granted insurance. The Administrative LawJudge found that the grant of this benefit was unlawful but throughinadvertence connected this incident with employee Joe Dupere. We herebycorrect the Administrative Law Judge's error.468 EL RANCHO MARKETseparate conversations about the Unions. Holzheuasked Dupere why the latter had signed a card,remarked that Respondent could not afford a unionand might sell out, and added that a potential buyerwould bring in its own employees. Holzheu alsoquestioned Ames about signing a card and inquiredwhat "the problem" was, and whether Ames believedthe store had done enough for him. Holzheu coun-seled Ames not to have "an outsider talking for him"and observed that Ames had "a bright future" withthe store. Finally, during several conversations withemployee Templin on that Sunday, Holzheu statedthat he would probably have to close down the meatcounter if the Unions came in and he would get ridof the counter girls because he could not afford theUnions. At one point he also stated that he mightclose down the store entirely.Both the Holzheus spoke with employees about theUnions in March 1976. During the first week ofMarch, Helmut Holzheu told Ames that he had twooffers to sell the store and if he did sell Ames wouldlose his job. Holzheu added that if the Unions wonthe elections Ames, at the time an assistant manager,would be "put back in the ranks."Holzheu had three conversations with employeeGolin about the Unions in March. About a weekafter the card signing, Holzheu told Golin andanother employee, Mark Taylor, that they would getunion wages "whichever way this election goes."Shortly thereafter Holzheu confided in Golin thatRespondent was considering reinstating a discontin-ued 10-percent discount on groceries for employees.About a week after these two conversations, Holzheuinformed Golin and other employees that the storewould be sold if the Unions came in.Doris Holzheu also had several conversations withemployees in March in which she intimated that theconsequences of union victory in the elections wouldbe cutbacks in the number of employees or the saleof the store. She reiterated her statement to Lowrythat the meat department would probably be madeself-service and, after complaining that she could not4 Although the Administrative Law Judge found the April 26 meetingviolated the Act, he predicated Respondent's responsibility for this incidenton Gene Strausser's position as store manager and statutory supervisor. Inthis connection, the Administrative Law Judge found "a serious differenceof opinion as to whether or not Gene Strausser was actually authorized ortold to hold an employees' meeting on April 26" to solicit grievances andpromise benefits. Consistent with his handling of numerous other factualand credibility conflicts arising from this litigation, the Administrative LawJudge apparently found it unnecessary to resolve this "serious difference ofopinion."We are satisfied that the record warrants a finding that Respondent'sowner urged and authorized Strausser to hold the meeting. Not only theweight of the testimony but also the inherent probabilities of the situationfavor such a conclusion. Thus, Strausser testified that Holzheu directed himto hold the meeting and furnished him with a list of benefits, includingspecific wage increases for named employees, to be presented at themeeting. Although Holzheu testified that it was Strausser's idea to hold themeeting, he conceded that he discussed the meeting with Strausser andhandle it anymore "because of all the problems," sheasked employee MacLaren whether MacLarenwould like to buy the store because it was for sale.Finally, in April 1976, Mrs. Holzheu questionedemployee Cherry about a scheduled union meeting.Nor did Respondent confine itself to words alone.Helmut Holzheu conceded that on March I hechanged the work schedules of several employeeswho were card signers and cut their hours. Moreover,Holzheu admitted that the schedule changes andreductions in hours were related to his employees'union activity. In fact, when employee Templincomplained about having her schedule changed andher worktime reduced from 5 to 4 days, Holzheuremarked: "Well, what we are trying to do is give youa second chance to have a vote as far as the Uniongoes ...just give people a second chance." Al-though Holzheu later rescinded the schedulechanges, apparently on the advice of counsel, em-ployees Pat Strausser and MacLaren, both of whomwere card signers and known union adherents, lostwages in the interim.In April 1976 Helmut Holzheu also urged StoreManager Gene Strausser to hold a meeting withemployees to find out what they wanted and whatthe store could do for them. At the meeting held onApril 26 at Respondent's store premises, employeeswere presented with Holzheu's proposals for improv-ing working conditions, wages, and benefits. Theseproposals included specific wage increases for vari-ous named employees, a profit-sharing plan, addedvacation time, and a 10-percent discount for employ-ees on their groceries.4Thereafter, in late June andearly July, a number of employees received substan-tial wage increases. At the time he granted theincreases, Holzheu told one employee, Eileen Cherry,that he wanted to put all "this union business" in thepast and did not "want to turn around corners andfind employees talking union."agreed it was a good idea. Holzheu also claimed that he eventually toldStrausser that he, Holzheu, could not make any promises and could notmake an appearance at the meeting. However, he also conceded that he didnot tell Strausser to cancel the meeting.In finding Strausser's testimony that Holzheu instigated the meetingcredible, we note that Strausser was himself a union card signer andsupporter and thus it seems highly improbable that he would be the movingforce behind such a meeting. We also note that Strausser's testimonyconcerning specific benefits and wage increases presented at the April 26meeting was corroborated by the testimony of a number of other witnesses.Again it seems highly improbable that Strausser, on his own motion, wouldproduce a list of specific wage increases for employees. Finally. it issignificant that within a month of the meeting, and long after Strausser hadleft Respondent's employ, Holzheu granted precisely the sort of wageincreases that had been promised at the meeting. Thus, all the relevantcircumstances directly point to the conclusion the Administrative LawJudge declined to draw-that Holzheu was personally responsible for theApril 26 meeting.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile orchestrating the extensive and unlawfulantiunion campaign outlined above, the Holzheusstruck several recurrent notes.5First, they repeatedlythreatened adverse economic consequences if em-ployees selected union representation. Preeminentamong these threats were warnings of store closing orsale or, at the very least, reductions in the employeecomplement. Second, the Holzheus coupled unlawfulthreats of economic retaliation and job loss withpromises of increased benefits, including wage in-creases and expanded participation in various im-proved fringe benefits, if employees abandoned theirsupport for the Unions. Finally, the Holzheus sweptaway any lingering doubts about their willingnessand ability to make good both their threats and theirpromises first by cutting the hours of several knownunion adherents and later by implementing substan-tial wage increases for most employees. What thisrecord reveals, in short, is a classic example of anemployer's resort to the "carrot and stick" tactic tothwart its employees' exercise of statutory rights.Postsettlement ConductBefore discussing Respondent's postsettlementconduct, some comment on the Administrative LawJudge's handling of credibility is in order. TheGeneral Counsel excepted to the Administrative LawJudge's treatment of credibility and urged the Boardto reexamine the Administrative Law Judge's resolu-tion of credibility issues. The General Counsel notesthat, on the one hand, the Administrative Law Judgefailed to make precise credibility resolutions withrespect to testimony concerning certain incidentsalleged to have violated the Act.6The GeneralCounsel maintains that when the AdministrativeLaw Judge did resolve credibility conflicts, on theother hand, the basis on which such resolutions weredrawn were either vague or inherently implausible.5 In a brief conclusionary paragraph, the Administrative Law Judgefound that Respondent engaged in "several acts ...violative of Section8(aXl) and in discriminatory conduct violative of Section 8(a)(3)" betweenFebruary 27 and July 27. In language more precise than that used by theAdministrative Law Judge, we find that, by the conduct described earlierherein, Respondent violated Sec. 8(aXl) by interrogating employees aboutunion activity; by creating an impression of surveillance over union activity;by threatening to close the store, sell the store, or cut back the number ofemployees if the Union won representation rights; by soliciting grievances;and by promising and granting benefits to employees to dissuade them fromengaging in protected activity. In addition, we find that Respondentviolated Sec. 8(aX3) by altering the work schedules and reducing the workhours of employees because they signed union authorization cards.·6 Indeed, the General Counsel argues that the Administrative Law Judgetotally ignored certain allegations of the complaint and either failed toanalyze fully or confused relevant testimony concerning other allegations.I Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362(C.A.3, 1951).s W. T. Grant Company, 214 NLRB 698 (1974).9 Northridge Knitting Mills, Inc., 223 NLRB 230 (1976); Warren L RoseCastings, Inc. d/b/a V & W Castings, 231 NLRB 912 (1977). See also GoldStandard Enterprises, Inc., 234 NLRB No. 64 (1978).l0 The Administrative Law Judge comes closest to predicating aWe find merit in the General Counsel's complaint.Of course, it is well settled that the Board will notdisplace an Administrative Law Judge's credibilityresolutions which are based on his observation ofdemeanor unless a clear preponderance of all therelevant evidence convinces us they are incorrect.7Insuch circumstances, however, the factor of demeanoris significantly diminished.8And, as we have hadoccasion to point out, in any event the ultimatechoice between conflicting testimony rests not onlyon the demeanor of the witnesses, but also on theweight of the evidence, established or admitted facts,inherent probabilities, and reasonable inferencesdrawn from the record as a whole.9In the instant case, although the AdministrativeLaw Judge referred generally to the demeanor factor,it does not appear that specific credibility resolutionswere based on his observations of the witnesses'testimonial demeanor.10 Furthermore, the recordsustains the General Counsel's contention that theAdministrative Law Judge ignored, misstated, orconfused much of the relevant record evidence andtestimony presented in this case. Given these circum-stances, we have found it necessary to examine therecord de novo and to make, where appropriate,credibility findings that comport with the recordevidence as a whole and with the inferences fairlydrawn therefrom.We turn now to Respondent's postsettlement con-duct which we find, contrary to the AdministrativeLaw Judge, violated the Act and warrants settingaside and vacating the settlement agreements.The first such conduct involved employee Eliza-beth Andrews, who testified that in September DorisHolzheu told her "if the store went union [Respon-dent] couldn't afford to keep the girls in the meatdepartment." Although Doris Holzheu admitted thesubstance of this conversation and the Administra-credibility resolution on demeanor in discrediting employees Wolters andHamilton. We shall consider Hamilton's testimony hereafter. As forWolters, the Administrative Law Judge stated that Wolters' testimony was"deliberately contrived in an effort to aid his personal cause." Thisapparently was in reference to Wolters' discharge allegedly for stealing fromRespondent. Inasmuch as the discharge was not in issue in this case,although apparently the subject of a pending unfair labor practice charge,and Wolters has concededly never been charged with theft, it is not clearthat Wolters had a "personal cause" he hoped to advance by untruthfultestimony here. Be that as it may, the Administrative Law Judge alsoindicated that he discredited Wolters because the former's testimonyconflicted with that of other witnesses (although the Administrative LawJudge gives no particulars of any such conflicts).It is worth noting that Wolters' testimony was in large part consistentwith, or corroborated by, the testimony of other witnesses. Thus, forexample, the Administrative Law Judge concedes that both Wolters andemployee Ames testified to certain statements made by Respondent.Apparently the Administrative Law Judge found that the statements,relating to increased workload and productivity, were made but found itunnecessary to pass on their lawfulness because of his conviction that theywere uttered by Holzheu prior to the date of the relevant settlementagreements.470 EL RANCHO MARKETtive Law Judge specifically found that such aconversation took place, he declined to find aviolation. In so doing, the Administrative Law Judgeconcluded that a statement "that some reduction inpersonnel among the counter girls in the meatdepartment might result from unionization ...wasnot coercive nor was it intended to be." TheAdministrative Law Judge also observed that reason-able predictions of economic consequences do notnecessarily violate the Act.At the outset we disavow the implication, inherentin the approach taken by the Administrative LawJudge to this and certain other 8(a)(l) allegations ofthe complaint, that the touchstone of such a violationis a determination of intent and effect."I It is too wellsettled to brook dispute that the test of interference,restraint, and coercion under Section 8(a)(1) of theAct does not depend on an employer's motive nor onthe successful effect of the coercion. Rather, theillegality of an employer's conduct is determined bywhether the conduct may reasonably be said to havea tendency to interfere with the free exercise ofemployee rights under the Act. 2Applying this standard to this incident, we aresatisfied that a violation is made out. Thus, theAdministrative Law Judge ignored the fact that thewarning of job loss in the event of unionization madeby Doris Holzheu in September is precisely of a piecewith threats and warnings repeatedly made by theHolzheus to both grocery and meat departmentemployees in March, April, May, and June, whicheven the Administrative Law Judge would havefound unlawful when uttered at those times.'3Nor is Doris Holzheu's statement saved fromillegality as a mere prediction based on objectivefacts of the likely consequences of unionization.'4Indeed, although the Holzheus repeatedly warnedemployees that Respondent could not afford theUnions and would have to close or reduce services orsell out, at no time did the Holzheus present any" Thus, for example, in discussing a conversation between Holzheu andemployee Dave Morris shortly before the elections, the Administrative LawJudge voiced the opinion that "it seems unlikely" that Moms viewed theconversation as containing a promise of benefit associated with the unioncampaign. In this connection, the Administrative Law Judge also appears tohave given weight to the fact that Holzheu never specifically mentioned theUnion during the conversation. (Morris testified that Holzheu told him,"Those who are in favor of the company could be taken care of by thecompany.")As explained herein, it is clear that the lawfulness of an employer'sconduct does not turn on whether or not a particular employee feels that theconduct complained of has interfered with, restrained, or coerced him in theexercise of his Sec. 7 rights. Furthermore, contrary to the tack taken by theAdministrative Law Judge, the absence of a specific reference to the Unionsduring the conversation means little. Thus, the cases are legion holding thata veiled promise or threat violates Sec. 8(a)(l) of the Act just as surely as domore explicit promises or threats. To hold otherwise would merely reward awrongdoer for his circumspection.12 See American Freightways Co., Inc. 124 NLRB 146 (1959).objective facts or figures from which such predictionsmight reasonably have been made. In fact, HelmutHolzheu conceded at the time he commenced tellingemployees he could not afford the Unions he had notreceived any financial reports on the store's opera-tions and had no idea of the store's actual financialposture. Respondent's position is also undercut bythe fact that the Holzheus concededly grantedemployees substantial across-the-board increases inJune and July to stall the Unions' drives. Given thesecircumstances, there is a decidedly hollow ring to anyclaim that in telling employees they could not affordthe Unions and might sell out or eliminate jobs theHolzheus were merely voicing a reasonable predic-tion "as to demonstrably probable consequencesbeyond [their] control."We also find a violation of Section 8(a)(l) of theAct predicated on Helmut Holzheu's conversationwith employee Golin in Holzheu's office in Septem-ber.s5Golin testified that during this conversationHolzheu remarked that he would not sign a unioncontract. Holzheu also pointed out that if the storewent union Golin's work schedule would probablybe reduced to 40 hours a week.In connection with Holzheu's statement that he"wouldn't sign" a union contract, Golin initiallytestified that Holzheu's words were that he "didn'thave to sign." Golin's memory was refreshed afterexamining his affidavit and he testified that his bestrecollection was that Holzheu stated he "would notsign a contract" even if the Unions won. It is worthnoting that other employees also specifically testifiedto statements by Holzheu that he would not sign acontract. Thus, employee Penca testified to a conver-sation with Holzheu in late September during whichHolzheu remarked that he would refuse to sign acontract even if the Unions won the elections. Andemployee Ames recounted a similar conversation13 Nor is there merit to the Administrative Law Judge's suggestion thatno violation can be found because Andrews worked in the grocery sectionand the threat related to counter girls in the meat department. As notedabove, threats and warnings of sale, of partial or total closing, and of jobloss had been made repeatedly to both grocery and meat departmentemployees. One can reasonably infer that reports of such dire consequencesof unionism circulated rapidly throughout the store and had wide currencyamong all employees. One can also reasonably infer that Andrews and othergrocery employees would recognize that the Holzheus' opposition tounionism and their efforts to thwart the employees' protected activity didnot end with their expressions of hostility to the Meat Cutters.14 See, generally, N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969).~ The Administrative Law Judge analyzed a second conversation whichtook place in September in the meat department and involved Golin,Helmut Holzheu, and the employee of another employer. The Administra-tive Law Judge found nothing in this conversation which amounted to aviolation of the Act, but he failed to pass on Golin's testimony concerninghis pnvate conversation with Holzheu in the latter's office.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Holzheu which occurred about a week beforethe elections.'6Although the Act does not compel an employer toagree to any specific proposals made by a bargainingagent,17 and an employer is free to so informemployees, an employer's announcement to employ-ees of its disinclination in advance to agree to anybargaining proposals or to reach any overall agree-ment with the bargaining agent stands on an entirelydifferent footing. The Board has long recognized thatstatements of this latter kind amount to an anticipa-tory refusal to bargain and inculcate in employees asense of futility about the exercise of free choice inselecting a representative for collective bargaining.Hence, the Board has held that such statementsconstitute unlawful interference with the exercise ofSection 7 rights.'8Our examination of the relevant record evidenceconvinces us that Helmut Holzheu told Golin andother employees, including Penca and Ames, thateven if the Charging Parties were successful in theOctober elections Respondent would not reach andexecute collective-bargaining agreements with them.We find that such statements violated Section 8(a)(1)of the Act.We turn now to the events which immediatelypreceded the October 6 elections. The most impor-tant of these incidents was the meeting for employeesconducted by the Holzheus on October 4. Although,as noted by the Administrative Law Judge, there isconsiderable conflict in the record over preciselywhat was said at the meeting, and although we haveserious reservations over the manner in which theAdministrative Law Judge handled these conflicts,'9nevertheless largely uncontroverted testimony doesestablish some parts of the scenario. Thus, testimonyby several witnesses indicates, and Respondentconcedes, that the meeting was not limited to thereading of a written statement by Helmut Holzheu.Rather, there were off-the-cuff comments by Mrs.16 The Administrative Law Judge failed to pass specifically on thecredibility of Penca and Ames or even to discuss these alleged incidents.Employees Wolters, Golin, and Diane Hamilton also testified to remarks byHolzheu during a meeting with employees held on October 4 during whichHolzheu allegedly stated that he did not have to agree to anything theUnions proposed and would not sign a contract.lt See Sec. 8(d) of the Act.is See Hicks-Ponder Co., A Division of Blue Bell, Inc., 186 NLRB 712,714-715 (1970); Hart Beverage Co., Inc., d/b/a Pepsi-Cola Bottling Co. ofSioux City, Iowa, 185 NLRB 785, 790-791 (1970).19 The Administrative Law Judge's treatment of Diane Hamilton'stestimony is particularly troublesome. Hamilton testified to two incidents inOctober. The first was a conversation with Mrs. Holzheu on October 2,during which Mrs. Holzheu allegedly stated that Respondent could notafford a union and would close if the Unions came in. The AdministrativeLaw Judge failed to make specific findings with respect to this conversation.The Administrative Law Judge discredited Hamilton's testimony con-cerning the second incident, the October 4 meeting, with the observationthat at the time Hamilton testified she was under "emotional stress" becauseof a death in her family. The Administrative Law Judge also concluded thatHolzheu, questions, comments, and interjections byseveral employees, and responses by either one orboth of the Holzheus. Doris Holzheu told employees"if there's a problem we should iron it out ourselves.We should have better communications and perhapsit was our fault." When employee Wolters' com-plained about the amount of money being spent bythe Holzheus to defeat the Unions and urged thatmoney would be better spent increasing wages, Mrs.Holzheu replied that if Wolters did not like it heshould leave. Thereafter, according to testimony ofemployee Alvarez, which was not discussed by theAdministrative Law Judge, Mrs. Holzheu askedemployees in general "if there was to be changeswhat would you like to be changed." Mrs. Holzheuthen went from employee to employee asking themwhether they were "happy with the job" and whatwould they like to see changed.We find that Mrs. Holzheu violated the Act bysoliciting employee grievances and by promising, atleast impliedly, that such grievances would be reme-died. In this connection, we are mindful that Respon-dent's presettlement conduct prominently featuredjust such solicitation of grievances coupled withexplicit promises of benefits to employees.20It is alsoevident from the record that Respondent had no pastpractice of soliciting employee grievances and thatthe October 4 meeting, which Mrs. Holzheu seizedupon as an opportune time to solicit grievances, wasplanned solely in response to the Unions' drives. Injust such cases, the Board has repeatedly found aviolation of the Act.21Furthermore, in view of all thesurrounding circumstances, particularly her admon-ishment to Wolters to leave Respondent's employ ifhe did not like Respondent's opposition to theUnions' drive, we find that Mrs. Holzheu's question-ing of individual employees at the October 4 meetingamounted to interference and coercion proscribed bySection 8(a)(l) of the Act.22Hamilton's testimony was in "direct conflict" with a statement given by herto Respondent's counsel on March 4, 1977.The Administrative Law Judge was plainly entitled to consider thatHamilton claimed current recollection of events that she formerly could notrecall, even though in our view this falls somewhat short of a "directconflict" in her testimony. Be that as it may, we see no reason why anyweight should be accorded a circumstance such as a death in a witness'family in determining that witness' truth and veracity. We conclude,therefore, that the Administrative Law Judge's reliance on that factor wasimproper.20 Indeed, the October 4 meeting should be viewed against the backdropof the unlawful April 26 meeting which Respondent called to solicitgrievances and to present employees with specific proposals for increasedbenefits.21 See, for example, Hadbar, Division of Pur 0 Sil, Inc., 211 NLRB 333(1974); Swift Produce, Inc., 203 NLRB 360 (1973); and Reliance ElectricCompany, Madison Plant Mechanical Drives Division, 191 NLRB 44 (1971).22 See Padre Dodge, 205 NLRB 252 (1973); Vincent's Steak House, Inc.,216 NLRB 647, 650 (1975).472 EL RANCHO MARKETBefore passing to other matters, some brief com-ment is necessary concerning the AdministrativeLaw Judge's treatment of Respondent's announce-ments about the employee profit-sharing plan. It isuncontroverted that at the October 4 meeting Hel-mut Holzheu made several references to such a plan.Employee Golin testified that Holzheu stated he hada profit-sharing plan that many employees wouldbegin to participate in during the next few years.Golin also testified that Holzheu stated, in reply to aquestion, that he and Manager Art Thompson wereworking on the profit-sharing plan but he, Holzheu,could not discuss it yet. Holzheu also referred tochanges in the profit-sharing laws which would affectthe plan and would be explained to employeesthereafter.The Administrative Law Judge found no violationin Holzheu's references to the plan. In so finding, theAdministrative Law Judge observed that testimonyby several employees established "knowledge of theexistence of the plan, although they were not familiarwith the details or when one qualified for the plan."Accordingly, the Administrative Law Judge appar-ently concluded, albeit his conclusion is not clearlyarticulated, that Respondent could not have violatedthe Act by making references to a benefit already inexistence.In fact, the record establishes that a profit-sharingplan, if one existed, was for all practical purposesvery much a "will o' the wisp." Thus, although thequestion of such a benefit was plainly a matter ofmuch expressed concern by employees,23insofar asthis record shows, there is not a shred of evidencethat any employee had ever been given any detailsconcerning such a plan. Nor is there any evidencethat any employee had ever received any proceedsfrom such a plan even though some employees hadworked for Respondent for several years. Giventhese circumstances, we find, contrary to the Admin-istrative Law Judge, that Holzheu's remarks aboutworking with Thompson on the plan, about the largenumber of employees soon to participate in the plan,and about other unidentified changes in the plan thatwould be explained to employees in the future,amounted to a veiled promise of benefit whichviolated Section 8(a)(1) of the Act.2423 It will be recalled that former Store Manager Gene Strausser testifiedthat Holzheu suggested that participation in a profit-sharing plan be one ofthe benefits proposed at the Apnl 26 meeting with employees.24 In the absence of exceptions thereto, we adopt pro forrna theAdministrative Law Judge's recommended dismissal of the remaining8(a)(l) allegations of the consolidated complaint.25 The parties stipulated to the appropriateness of such units inconnection with the October 6 elections. Moreover, the Board has longrecognized that such units are ordinarily appropriate and nothing in thisrecord compels a conclusion that such units are inappropriate here. SeeMock Road Super Duper, Inc., 156 NLRB 983 ( 1966).The UnitsAlthough we agree with the Administrative LawJudge that separate grocery and meat departmentunits are appropriate,25we do not agree with hissuggestion that most of the authorization cardssecured by the Unions were tainted because of StoreManager Gene Strausser's participation in theCharging Parties' campaign. Based on the recordevidence that Strausser scheduled grocery depart-ment employees, possessed authority to direct themin their work, and had on one occasion hired a clerk,there is little doubt that he was a supervisor withinthe meaning of the Act. Nonetheless, Strausser'sauthority was quite limited and his status, both in hisown eyes and in the eyes of other employees, wasuncertain.26Thus, it is uncontroverted that at leastone of the Holzheus was present in the store duringnearly all the hours it was open and that theHolzheus were basically "in charge" when they wereon the premises.27Furthermore, the record fails toevidence Strausser's exercise of many of the powerscommonly recognized as indicia of supervisory sta-tus.28As for the extent of Strausser's involvement in theUnions' organizing campaign, the record is clear thathe neither instigated the union activity at the storenor took a leading part at the initial organizingmeetings. In fact, it appears from the record thatStrausser was approached by rank-and-file employ-ees who had already made up their minds that theywanted union representation and who were interest-ed in Strausser's opinion. Just as clearly, theseemployees viewed Strausser's interests as more close-ly allied to their own interests than to those ofmanagement. Finally, it appears that Strausser'sinvolvement was limited to passing out three of theauthorization cards relied on by the Unions.This Board has long recognized that a supervisor'sinvolvement in organizational activities will taint aunion's card majority only where the supervisor'sparticipation may be said to have deprived employ-ees of the opportunity to exercise free choice inselecting a collective-bargaining representative.29Inexplicating this principle, we have pointed out that ata minimum it must be affirmatively established eitherthat the supervisor's activity was such as to have2 Compare Aero Corporation, 149 NLRB 1283 (1964); Heck's, Inc., 156NLRB 760(1976).27 Indeed, the Administrative Law Judge tacitly acknowledged Straus-ser's relatively low-lived status in Respondent's hierarchy by observing thatStrausser could fairly be characterized as a "weak supervisor."28 Thus, with the exception of the single instance when he hired a clerk.who was fired the next day by Doris Holzheu, the record fails to show thatStrausser regularly played any role in hiring, firing, disciplining, orevaluating employees.29 See Juniata Packing Company. 182 NLRB 934 (1970).473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimplied to employees that their employer favored theunion or that there is cause for believing thatemployees were coercively induced to sign authoriza-tion cards because of fear of supervisory retalia-tion.30As indicated above, based on our examinationof the record as a whole, we are satisfied that neitherof these conditions is present in the instant case.We are also satisfied that by February 28, 1976,after the Charging Parties had sought recognitionand Respondent embarked on its course of unlawfulconduct, the Charging Parties held valid authoriza-tion cards from a majority of the employees in eachof the units we have found appropriate. Thus, therecord warrants a finding that on that date 17employees could properly have been included in thegrocery unit.31Of this number, 14 employees hadsigned authorization cards. Even though we will notcount the cards signed by employees Hamilton,Cunningham, and MacLaren, all of which the statu-tory supervisor, Gene Strausser, solicited, this leavesa total of I valid cards in favor of the Retail ClerksUnion.We further find that on the critical date there wereeight employees-Penca, Rosemary Quiroga, Du-pere, Hughes, Gondolfo, Ramirez, Templin, andLowry-who could properly be included in the meatdepartment unit. Mansfield Turney, a retired butch-er, and David Reed, a "clean up boy," were not inthe unit. Thus, Turney had no regular work schedulebut was occasionally called in by Helmut Holzheu tosubstitute for a meat cutter. It does not appear thatTurney worked any hours during the payroll periodending February 27, 1976, and, based on the recordas a whole, we conclude Turney was a casualemployee. Reed was a high school student whoseduties included cleaning tables and the meat grinderin the meat department area. Reed did not wear theuniform worn by employees in the meat departmentand he did not cut or sell meat. The record disclosesthat Reed worked for approximately 2 hours afterschool on an irregular basis. Helmut Holzheu testi-fied that Reed was one of several high schoolstudents who worked intermittently for Respondentduring the school year on a schedule which thestudents established more or less for their ownconvenience. Although Reed's name appears on thepayroll for the period ending February 27, 1976, it isnot clear how many hours he actually worked in thatpayroll period. We conclude that the record evi-dences that Reed was not a regular part-timeemployee as that term is used by the Board and that30 See Orlando Paper Co., Inc., 197 NLRB 380 (1972).31 This includes employees Andrews, Ames, Cherry, Geer, JeffreyStrausser, Hamilton, Golin, MacLaren, Chiopella, Patterson, Taylor, Patri-cia Strausser, Alvarez, Wolters, Teirs, Cunningham, and Mike Quiroga.32 See Albers Super Markets, Inc., I 110 NLRB 474 (1954).he did not share a community of interest with regularmeat department employees sufficient to warrant hisinclusion in that unit.32As indicated above, we have included in the unitRosemary Quiroga and Jane Gondolfo. Although theGeneral Counsel contends that Quiroga was astatutory supervisor during the relevant period oftime and hence cannot be included in the meatdepartment unit, the record fails to show thatQuiroga possessed or exercised any indicia of super-visory authority at any time. In this connection, wenote that the record establishes that any directionsthat Quiroga may have given to the other countergirls were purely routine in nature and were of thekind commonly given by more experienced employ-ees to less experienced employees. As for JaneGondolfo, the record establishes, contrary to Re-spondent's contention, that she was on a leave ofabsence as of February 17, 1976, but did not lose heremployee status until early March when she gaveRespondent notice of her intention to quit.33Of the eight employees properly included in themeat department unit six employees-Penca, Du-pere, Hughes, Gondolfo, Ramirez, and Templin-signed cards. Respondent contended that Gondolfo'scard was invalid because she was not an employee;that Hughes' card was invalid because she asked theUnion to return the card; that Templin's card wasinvalid because she was not sure of the date shesigned it; and that Ramirez' card was invalid becauseof his language difficulties.Our finding that Gondolfo retained her employeestatus until early March 1976 resolves Respondent'scontentions with respect to the validity of her card.The record reveals that at the time Ramirez wassolicited he looked at the card and in response to hisquestions received an explanation of the card'ssignificance. There is no evidence that Ramirez wastold that the card was solely for an election nor isthere any evidence to support a conclusion thatRamirez' command of the English language was solimited that he could not comprehend the meaning ofthe card. Accordingly, we find that Ramirez' cardwas valid and should be counted.34We also find noreason to invalidate Templin's card. Templin testi-fied that she signed the card but inadvertently putdown the wrong date, February 26. She testified thatshe signed on the day the Union made its demand,February 27, or the following day, February 28. In33 Gondolfo testified that she requested and was given time off to getsettled in a new home. Uncontroverted testimony established that Gondolfoand other employees had been granted such leaves in the past.34 See Gordon Manufacturing Company, 158 NLRB 1303 (1966).474 EL RANCHO MARKETany case Templin's confusion as to the exact date shesigned does not invalidate her card.35Finally, inasmuch as we find that as of February28, 1976, at the latest, the Union held valid authori-zation cards from five of the nine employees in themeat department unit, we find it unnecessary toresolve the testimonial conflicts concerning employeeLonnie Hughes' alleged withdrawal of her card. Therecord establishes that Hughes was solicited byfellow employee Mark Taylor on February 26, 1976,and signed an authorization card on that date. Thenext day Hughes changed her mind about supportingthe Union and approached Taylor and employeeDon Ames about her card. There is considerabletestimonial conflict concerning the exact details ofthis conversation. It is also unclear when the Unionwas actually informed that Hughes wished her cardreturned. However, as indicated above, we find itunnecessary to pass on these issues because a cardmajority is clearly established without reference tothe validity of Hughes' card at the time of thedemand.As noted by the Administrative Law Judge, each ofthe Charging Parties filed timely objections to con-duct affecting the elections conducted on October 6,1976. Inasmuch as many of the objections raised thesame issues as the conduct alleged in the complaintas violations of Section 8(a)(1), the Regional Directorconsolidated the proceedings for purposes of hearingand disposition.36The Bargaining OrderWe have found that Respondent violated Section8(a)(1) of the Act by interfering with, restraining, andcoercing employees in the exercise of their statutoryrights. Much of this unlawful conduct occurred afterAugust 6 and 8, 1976, the dates on which petitionsfor election were filed herein, and thus the cutoffdates for consideration as to whether to set aside theelections because of interference with the employees'exercise of a free choice in the elections. However,because we find that the nature and extent of theunfair labor practices committed make it unlikelythat their effect can now be dissipated merely by aremedial order limited to the specific violationsfound, we conclude that the majority employeesentiment already expressed through authorization35 See Essex Wire Corporation, 188 NLRB 397, 412 (1971).36 In addition, the Charging Parties each alleged that Respondentsurveilled the voting area dunng the election period. We agree with theAdministrative Law Judge that Doris Holzheu's brief appearance on astairway near the voting area did not, under the circumstances, amount tosurveillance and was not independent ground for setting aside the elections.37 As detailed earlier herein, Respondent violated Sec. 8(a)3) of the Actby changing and reducing the work hours of union adherents and Sec.8(a)(1) by repeatedly questioning employees about union activity andcreating the impression of surveillance over such activity, by solicitingcards would be better protected by a bargainingorder than by ordering rerun elections. Hence, weshall set aside the October 6, 1976, elections, anddismiss the petitions filed in Cases 31-RC-3587 and31-RC-3588.In concluding that a bargaining order is necessaryto remedy fully this Respondent's unlawful conductand to effectuate the policies and purposes of theAct, we have been mindful of our obligation toconsider and to weigh carefully all the relevant factsand circumstances of the case. In meeting thisobligation here, we have considered not only thenumber and the seriousness of the violations found,37but also the small size of the employee complement.Thus, as we noted earlier, when the Charging Partiesdemanded recognition and Respondent launched itsunlawful antiunion campaign there were at most 17employees in the grocery unit and 9 employees in themeat department unit. Our experience confirms thatthe impact of unlawful practices is greatly heightenedand their effect more difficult to eradicate whentargeted against such a relatively small number ofemployees. This is particularly the case when, ashere, individual employees are singled out for face-to-face confrontations, not with some low-levelsupervisor but rather with individuals who, likeRespondent's owners, possess both the power andthe inclination to make good their threats and theirpromises.38Nor can we ignore either Respondent's tenacity inpursuing its goal of denying its employees the freeexercise of their Section 7 rights or the demoralizingeffect that such persistence and zeal in an unlawfulcause is likely to have had on employees. In thisconnection, it is worth noting that with its very firstknowledge of its employees' organizing efforts Re-spondent embarked on an unlawful and widespreadantiunion campaign of over 7 months' duration. It isalso worth noting that by breaching its August 1976settlement agreements with the Charging Parties,almost before the ink was dry, this Respondentdemonstrated to employees its contempt both fortheir statutory rights and for the legal processesintended to vindicate those rights. Given thesecircumstances, we are convinced that employees arenot soon likely to forget either the worthlessness ofthis Respondent's promises to "play fair" or thisgrievances and promising and granting benefits, and by threateningemployees because of their involvement in union and other protectedactivity.3a No fewer than 10 employees were so singled out and on one or moreoccasions found themselves the butt of coercive questions or of threats fromeither Doris or Helmut Holzheu. And, in addition to these incidents,Respondent arranged the meetings on April 26 and October 4, 1976, dunngwhich employees as a group were exposed to unlawful promises of benefitand to coercive threats related to the Charging Parties' campaign.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's willingness to resort to unlawful meansto frustrate employees' exercise of free choice.Finally, we must remark on the predominanttheme of Respondent's antiunion campaign-thecertainty of job loss and the likelihood of storeclosing or sale if the Charging Parties were successfulin the elections. Thus, from the day they first learnedof their employees' interest in a union until nearly theeve of the elections, Respondent's owners, addressingthemselves both to individual employees and togroups of employees, repeatedly returned to thetheme of the inevitability of such adverse conse-quences of union victory.This Board has long recognized that such warningsand threats of job loss and of closing if employeesselect union representation are among the mostserious and flagrant forms of interference withemployees' Section 7 rights.39And the SupremeCourt has expressed its view that such threats areamong the less remediable unfair labor practices.40For, when all is said and done, the specter of job lossand of closing once conjured up is not easily interred.On the record before us, we think it safe to concludethat not a single employee here could have beenunaware or unmindful of these threats. Moreover,given this Respondent's track record of unswervinghostility to employee rights and to the purposes ofthe Act, we think it unlikely that our traditionalremedies will dispel the coercive atmosphere thisRespondent has labored so assiduously to create.Hence, we conclude that this is one of those cases inwhich "employee sentiment once expressed throughcards would, on balance, be better protected by abargaining order." 41In accord with our findings above and uponconsideration of the entire record, we make thefollowing:CONCLUSIONS OF LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Retail Clerks and Meat Cutters are labororganizations within the meaning of Section 2(5) ofthe Act.3. By engaging in the following conduct, Respon-dent committed unfair labor practices in violation ofSection 8(a)(l) of the Act:(a) Threatening employees with loss of jobs, storeclosing or sale, and other reprisals if they selectedunion representation.3a Irving N. Rothkin d/b/a Irv's Market, 179 NLRB 832 (1969); GeneralStencils, Inc., 195 NLRB 1109 (1972).(b) Interrogating employees about their reasons forsigning union authorization cards and about theirinvolvement in union and other protected activity.(c) Creating an impression of surveillance ofemployees' protected concerted activity.(d) Soliciting employee grievances and impliedlypromising to rectify such grievances.(e) Promising and granting benefits to employees todissuade them from engaging in protected concertedactivities.4. By discriminating in regard to the terms andconditions of employment by changing and reducingthe work hours of employees who supported theUnions, Respondent has engaged in an unfair laborpractice in violation of Section 8(a)(3) and (1) of theAct.5. The following described employees of Respon-dent constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:Unit A: All grocery department employees, butexcluding meat department employees, of-fice clerical employees, professional employ-ees, guards, all other employees, and super-visors as defined in the Act.6. On or about February 28, 1976, and at allmaterial times thereafter Charging Party RetailClerks Union, Local 899, Retail Clerks InternationalUnion, represented a majority of employees in theabove appropriate unit (designated Unit A) and hasbeen the exclusive representative of all said employ-ees for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act; and Respon-dent was on that date, and has been since, legallyobligated to recognize and bargain with that Unionas such.7. The following described employees of Respon-dent constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:Unit B: All meat department employees, butexcluding grocery department employees,office clerical employees, professional em-ployees, guards, all other employees, andsupervisors as defined in the Act.8. On or about February 28, 1976, and at allmaterial times thereafter Charging Party Meat Cut-ters Union Local No. 556, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, represented a majority of employees inthe above appropriate unit (designated Unit B) and4 N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 611 (1969).41 Gissel, supra at 615.476 EL RANCHO MARKEThas been the exclusive representative of all saidemployees for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act; andRespondent was on that date, and has been since,legally obligated to recognize and bargain with thatUnion as such.9. By refusing to recognize and bargain collec-tively with Retail Clerks Union, Local 899, in regardto employees in Unit A on or about and afterFebruary 28, 1976, Respondent violated Section8(a)(5) and (1) of the Act.10. By refusing to recognize and bargain collec-tively with Meat Cutters Union Local No. 556 inregard to employees in Unit B on or about and afterFebruary 28, 1976, Respondent violated Section8(a)(5) and (1) of the Act.11. The above-described unfair labor practicesaffect commerce within the meaning of Section 2(6)and (7) of the Act.12. Respondent did not engage in any unfairlabor practices other than those found herein.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1),(3), and (5) of the Act, we shall order that it ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Inasmuch as Respondent altered employee workschedules and cut the hours of employees because oftheir union adherence, thereby causing two employ-ees to lose pay, we shall order it to reinstitute theformer work schedule and to make said employeeswhole for any loss of earnings suffered by them byreason of Respondent's discriminatory conduct.Such backpay is to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB289 (1950), with interest thereon to be computed inaccordance with Florida Steel Corporation, 231NLRB 651 (1977).42We shall also order that Respondent preserve andmake available to the Board and its agents, uponrequest, all pertinent records and data necessary todetermine the amount of backpay due, and we shallorder Respondent to post appropriate notices.As indicated previously, we have found that Re-spondent interfered with the exercise of a free anduntrammeled choice in the October 6, 1976, electionsby its commission of numerous and serious unfairlabor practices. Inasmuch as the nature of theseunlawful practices was such as to foreclose thepossibility of now holding a fair election, we con-42 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).4' Nothing herein is to be construed as requiring Respondent to revokeany pay increase or other benefit already granted.clude that issuance of a bargaining order is warrant-ed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,El Rancho Market, Solvang, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Retail ClerksUnion, Local 899, Retail Clerks InternationalUnion; Meat Cutters Union Local No. 556, Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO; or any other labor organiza-tion, by changing employee work schedules andcutting hours or otherwise discriminating in anymanner in respect to employees' tenure of employ-ment or any other term or condition of employment.(b) Refusing to recognize and bargain with theabove-named Unions as, respectively, the exclusivebargaining agents of employees in the above-de-scribed appropriate units.(c) Threatening employees with job loss, sale orclosing of the store, or other reprisals if they selectunion representation.(d) Questioning employees about their reasons forsupporting a union and about their involvement inprotected concerted activity generally.(e) Creating an impression of surveillance ofemployees' protected concerted activity.(f) Soliciting employee grievances and implyingthat such grievances will be rectified.(g) Promising and granting benefits, includingwage increases, to employees to dissuade them fromengaging in protected concerted activity.43(h) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the National LaborRelations Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, recognize and bargain withRetail Clerks Union, Local 899, as the exclusiverepresentative of all employees in the appropriateunit previously designated Unit A, and, if an under-standing is reached, embody such understanding in awritten signed agreement.(b) Upon request, recognize and bargain with MeatCutters Union Local No. 556 as the exclusiverepresentative of all employees in the appropriateunit previously designated Unit B, and, if an under-477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding is reached, embody such understanding in awritten signed agreement.(c) Reinstitute the employee work schedules alteredon March 1, 1976, and make employees PatriciaStrausser and Joanne MacLaren whole for any lossof pay they may have suffered by reason of Respon-dent's alteration of the work schedule, plus interest,in the manner set forth above in the section entitled"The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(3) Post at its premises in Solvang, California,copies of the attached notice marked "Appendix."44Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(f) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the consolidatedcomplaints herein be dismissed insofar as they allegeviolations not found herein.IT IS FURTHER ORDERED that the elections conduct-ed on October 6, 1976, in Cases 31-RC-3587 and 31-RC-3588 be, and they hereby are, set aside.44 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in RetailClerks Union, Local 899, Retail Clerks Interna-tional Union; Meat Cutters Union Local No. 556,Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO; or any otherlabor organization, by changing the work sched-ules or reducing the work hours of our employeesor in any other manner discriminating againstthem in regard to their tenure of employment orany other term or condition of employment.WE WILL NOT refuse to recognize and bargainwith Retail Clerks Union, Local 899, as theexclusive representative of the employees in UnitA, described below.WE WILL NOT refuse to recognize and bargainwith Meat Cutters Union Local No. 556 as theexclusive bargaining representative of the em-ployees in Unit B, described below.WE WILL NOT threaten our employees with jobloss, store closing or sale, or other reprisals if theyselect union representation.WE WILL NOT interrogate employees about theirreasons for signing union authorization cards orabout their involvement in union and otherconcerted protected activity.WE WILL NOT create an impression of surveil-lance of our employees' union or other concertedprotected activity.WE WILL NOT solicit grievances from ouremployees or promise to rectify such grievances.WE WILL NOT promise and grant wage increasesor other benefits to employees to induce them toabandon their union or other concerted protectedactivity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7 ofthe National Labor Relations Act.WE WILL, upon request, bargain collectivelywith Retail Clerks Union, Local 899, as theexclusive bargaining representative of all theemployees in the bargaining unit described belowwith respect to rates of pay, wages, hours ofemployment, and other conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a written signedagreement. The bargaining unit is:Unit A: All grocery department employees, butexcluding meat department employees, of-fice clerical employees, professional employ-ees, guards, all other employees, and super-visors as defined in the Act.WE WILL, upon request, bargain collectivelywith Meat Cutters Union Local No. 556 as theexclusive bargaining representative of all theemployees in the bargaining unit described belowwith respect to rates of pay, wages, hours ofemployment, and other conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a written signedagreement. The bargaining unit is:478 EL RANCHO MARKETUnit B: All meat department employees, butexcluding grocery department employees,office clerical employees, professional em-ployees, guards, all other employees, andsupervisors as defined in the Act.WE WILL reinstitute the work schedule changedon March 1, 1976, and WE WILL make employeesPatricia Strausser and Joanne MacLaren wholefor any loss of pay they may have suffered byreason of a reduction of their work hours, withinterest thereon.All our employees are free to become or remain, orrefuse to become or remain, members of said Local899 or Local 556, or any other labor organization.EL RANCHO MARKETDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard before me in Solvang, California, on May 3, 4, 5,10, 11, and 12, 1977. The charge in Case 31-CA-5954 wasfiled by the Retail Clerks Union, Local 899, chartered byRetail Clerks International Association, AFL-CIO (hereinRetail Clerks), on March 4, 1976.1 The charge in Case 31-CA-5962 was filed by the Meat Cutters Union Local 556,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO (herein called Meat Cutters) onMarch 8. On April 29 a consolidated complaint was issuedbased on the aforementioned charges, alleging that Re-spondent El Rancho Market had violated Section 8(aX5),(3), and (1) of the Act. On July 27 all parties entered intoinformal settlement agreements which were thereafterapproved by the Regional Director on August 27; a copyof the settlement agreement with each of the ChargingParties may be found in the formal file.2Subsequent to theinformal settlement agreement by the parties, Respondententered into stipulations for certification upon consentelection agreements with each of the Charging Partiesherein.3Elections were held in each of the appropriateunits (one unit being the grocery clerks, the other being themeat department workers) at Respondent's premises onOctober 6 as provided for in the stipulated consents. Withall of the eligible voters voting in each of the respectiveunits, the tally of ballots apparently reflected that thePetitioner in each unit had lost the election by one vote.4On October 7 and 11, respectively, each of the Petitionersfiled timely objections to conduct affecting the results ofI Most of the relevant and significant events herein occurred during theyear 1976 and (unless otherwise specified) all dates hereinafter shall refer tothe year 1976.2 The settlement agreements are marked E(I) and E(2) and wereattachments to Respondent's answer to the final amended consolidatedcomplaint which was heard by me and is marked G.C. Exh. I(s).3 While there is nothing indicated in the settlement agreements or in theconsent election agreements indicating that the latter agreement was partand parcel of the settlement agreements, comments by counsel at thehearing would indicate this to be the fact. The election agreements werethe elections, copies of which were duly served on theEmployer. On November 16, the Retail Clerks filed a newcharge against Respondent alleging violation of Section8(aX5), (3), and (1) of the Act (Case 31-CA-6602).5OnNovember 30, the Meat Cutters filed a new charge againstRespondent alleging violations of Section 8(aX5), (3), and(1) of the Act.6On January 28, 1977, the Regional Director issued aconsolidated complaint in Cases 31-CA-6602 and 31-CA-6640, alleging certain violations of Section 8(a)(3) and (I)of the Act. On February 11, 1977, Administrative LawJudge Gerald A. Wacknov, at the request of the RegionalDirector, remanded Cases 31-CA-5954 and 31-CA-5962to the Regional Director. On February 18, 1977, theRegional Director vacated and set aside the settlementagreement in the earlier cases and on March 4, 1977, issuedan amended consolidated complaint in Cases 31-CA-5954,31-CA-5962, 31 -CA-6602, and 31 -CA-6640, and an orderconsolidating these unfair labor practice cases with theobjections to conduct of elections filed in Cases 31-RC-3587 and 31-RC-3588.Upon the entire record, including my observation of thedemeanor of the witnesses, and after giving due consider-ation to the briefs filed by the General Counsel and theRespondent, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is now, and at all times material herein hasbeen, a corporation duly organized under and existing byvirtue of the laws of the State of California, with its officeand principal place of business located in Solvang, Califor-nia, where it is engaged in the operation of a grocerymarket. In the course and conduct of its business opera-tions, Respondent annually purchases and receives goodsvalued in excess of $50,000 from suppliers located withinthe State of California, which sellers and suppliers receivesuch goods in substantially the same form directly fromoutside the State of California. In the course and conductof its business operations, Respondent annually derivesgross revenues in excess of $500,000. On the basis of theseadmitted facts, I herewith find that Respondent is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATIONS INVOLVEDRespondent admits and I herewith find that the RetailClerks and the Meat Cutters, respectively, are, and at alltimes material herein have been, labor organizations withinthe meaning of Section 2(5) of the Act.signed by the Employer on August 20. which probably accounts for the Imonth's delay in the approval of the settlement agreement by the RegionalDirector. The election agreements appear in the formal file as Exhs. G(1)and G(2) attached as a part of Respondent's answer to the final amendedconsolidated complaint heard by me which is G.C. Exh. I(s).4 See Report on Objections, G.C. Exh. 1(k).I This charge was amended on January 27, 1977. alleging only 8(aX3)and (I) violations.6 On January 28, 1977, the Meat Cutters filed an amended charge againstRespondent alleging only 8(aX3) and (1) violations.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn February 26, a meeting was held at the Retail Clerksunion hall in Goleta, California, attended by approximate-ly 12 to 15 of Respondent's employees. This was a jointlyarranged meeting and was attended by both employeesfrom the grocery department as well as the meat depart-ment of Respondent. Most of the employees who did notattend the meeting were contacted either that evening orearly the following morning by fellow employees andsigned union authorization cards as had those who attend-ed the meeting. In the early afternoon of February 27,representatives of the Retail Clerks and the Meat Cutterscalled on Respondent's owner, Helmut Holzheu, wherethey exhibited the authorization cards to him and checkedthem against the names and timecards that were in thetimecard rack.7Holzheu's reaction to the authorizationcards which he had an opportunity to see and examine wasone of disbelief. At that time each of the Unions submitteda letter to Holzheu demanding recognition and asking thathe recognize each of the Unions and begin to bargain withthem.8Holzheu refused to sign the letters and stated thathe would have to discuss the situation with his accountant.In the weeks that followed Respondent committed anumber of transgressions of the employees' rights and, inMarch, unfair labor practice charges were filed by each ofthe Charging Parties. The consolidated complaint whichissued on April 29 alleged Respondent to have violated theAct by failing and refusing to bargain collectively witheach of the respective unions who represented a majority ofRespondent's employees; that Respondent had unilaterallygranted insurance benefits; reduced working hours ofemployees; imposed more onerous working conditions onemployees; threatened employees with closure of themarket should Local 899 be successful in organizing theemployees; told an employee that he had considered sellingthe market; promised wage increases and grocery discountsif the Unions were unsuccessful; interrogated an employeeconcerning his reasons for signing an authorization card;threatened an employee with discharge should Local 556be successful in organizing the employees; and created theimpression of surveillance. Additionally, the GeneralCounsel gave Respondent notice prior to the first hearingset for July 27, of his intent to amend by alleging additionalpromises of wage increases on or about April 7 and actualgranting of increases on or about June 1.9This record is replete, and in most instances withundenied testimony, of numerous violations of the Act byRespondent between February 26 and the date of thesettlement agreement.On February 27, Helmut Holzheu accused Gwen Temp-lin of having signed her name to a union authorization cardat a time before she had done so. On the same day,Holzheu told Fred Golin that he had heard there was a7 There was no timecard in the timecard rack for Jane Gondolfo and theMeat Cutters had a union authorization card signed by her. There is aconflict in the testimony as to what was said by the parties at that time andthere is a basic dispute as to whether or not on February 26 Jane Gondolfowas on a leave of absence with some expectations of returning to work orhad quit and no longer expected to return to work.union meeting and on two occasions asked him where themeeting was and who had attended. On February 27, DorisHolzheu asked Eileen Cherry, "What's going on with thisunion thing?" On or about Sunday, February 29, Holzheutold Joe Dupere that, if the store went union, he might sellbecause he couldn't afford it and he mentioned Scolari as apotential buyer who might bring in its own employees.During this conversation Holzheu asked Dupere why hehad signed the authorization card. On or about the sameday Holzheu also asked Don Ames, an employee of theproduce department, why he had signed the authorizationcard and whether or not he felt the store was doing enoughfor him. During March, Holzheu had another conversationwith Don Ames in which he indicated that he might haveto sell the store -that he had had two offers to sell and ifthat was done, Ames would probably lose his job. Onanother occasion Holzheu told Fred Golin he was thinkingabout restoring the 10-percent discount on groceries to theemployees. (Respondent had had a 10-percent discount ongroceries policy for all empioyees prior to moving into thenew store.) Holzheu admitted that on Monday, March 1,he made numerous reductions in the employees' workingschedules by cutting their hours because he had panicked.Although the hours were restored later in the day, it doesnot detract from the fact that changes because of theemployees' affiliation with the Union were actually made,and in at least two instances -Pat Strausser and JoanneMacLaren -some wages were lost before the normalschedule was restored.While there is a serious difference of opinion as towhether or not Gene Strausser was actually authorized ortold to hold an employees' meeting on April 26, because hewas the store manager and a supervisor,y Respondent isresponsible for what was done and said at that meeting byStrausser. There is no dispute that the purpose of themeeting was to see if the employees could get together andwork out their differences with management and dispensewith the Union. Suggested increases in salaries or hourlyrates were exhibited to a number of the employees andthere was some discussion of improved benefits. Theemployees rejected the suggestions, saying they were notequivalent to the union wages and benefits and they wereunwilling to accept them in favor of dropping the Union.Joe Dupere was promised and received insurance (life).The parties stipulated that Roy Wolters received anincrease in wages the latter part of May which wasreflected in his paycheck received in June. This increasewas from $3.50 an hour to $4.80 an hour. Wolters testifiedthat both he and Mark Taylor were given raises at the sametime and each were given some additional responsibilities,such as being given keys to the front and back door andkeys to the safe, with responsibility of counting the moneyin the mornings, putting the money away, clearing themachine, and setting the dates on the machines." Theseincreases were defended by Respondent as necessarybecause of the added duties in view of the fact that Gene8 See G.C. Exhs. 10 and I 1.9 See G.C. Exh. 17.io The basis of this finding shall be discussed in greater detail infra.Il The record is less definitive as to just when Mark Taylor receivedincreases but he testified and it was undenied that in February he wasmaking $4.15 an hour and is currently making $5.75 an hour.480 EL RANCHO MARKETStrausser, the former manager, had quit and at the sametime these raises were given because of the increasedresponsibilities placed on them in the absence of a storemanager. In the latter part of June or early July, EileenCherry and Joanne MacLaren each received substantialraises. (MacLaren from $3.65 per hour to $6 and Cherryfrom $4.50 per hour to $6.) Each was given a few mineradded duties and told they were being promoted. In viewof the size of the raises compared to the minimal additionalduties and responsibilities that were added, I am disposedto find that these acts were violative of Section 8(aX)I) ofthe Act. Clearly during the period between February 27and July 27, Respondent engaged in several acts ofwrongful interrogations, threats, and promises violative ofSection 8(a)(1) and in discriminatory conduct violative ofSection 8(a)(3).Although there were other allegations in the consolidatedcomplaint which was set for hearing on July 27, theincidents I have set forth above are the only ones I wouldhave been able to find based on the evidence presented tome. The other allegations either were not proven, did notoccur, or, in my opinion, were not coercive and did notrestrain or interfere with the employees' Section 7 rights.B. Postsettlement ConductAs has heretofore been indicated, on the date set for theoriginal hearing -July 27 -the parties respectivelyagreed to informal settlements. These settlements weresigned by the parties in mid-August and finally approvedby the Regional Director on August 27 after electionpetitions by each of the parties had been filed andstipulations for certification upon consent election agree-ments had also been signed by each of the respectiveparties.Section 101.9(e)(2) of the Board's Statement of Proce-dures, Series 8, as amended, provides: "In the event theRespondent fails to comply with the terms of an informalsettlement agreement, the regional director may set theagreement aside and institute further proceedings." Itseems well established that a settlement agreement may beset aside by a Regional Director where independentevidence of subsequent or continuing unfair labor practicesreveal a breach of the agreement. Tompkins Motor Lines,Inc., 142 NLRB 1, 3 (1963), enforcement denied on othergrounds 337 F.2d 325 (C.A. 6, 1964). Accord: United DairyCo., 146 NLRB 187, 189 (1964). Thus, if the Respondenthas committed unfair labor practices of the same or relatedtype, then it may be found to have violated the terms of thesettlement agreement and the Regional Director may bedeemed to have acted properly in setting it aside. The12 A serious question could be raised as to whether the critical dateshould be July 27, the date the informal settlement agreements were agreedto, or August 27, the date they were finally approved by the RegionalDirector. In the instant case the date is not crucial because nothing ofsignificance happened between July 27 and August 27, which has beenalleged as a new violation of the Act. I am of the opinion that the criticaldate should always be the date an agreement is approved by the RegionalDirector because the Board's Rules and Regulations clearly provide thatsettlement agreements are subject to approval of the Regional Director. (SeeSec. 101.7.) Conceivably, agreements could be reached that would not meetwith the Regional Director's approval.13 Northern California District of Hod Carriers and (Common Laborers ofthreshold question to be resolved is whether Respondentcommitted any subsequent or continuing violations afterthe settlement agreement was affirmed by the RegionalDirector on August 27.12We shall turn then to a more detailed consideration ofany post settlement conduct alleged by the GeneralCounsel to be violative of the Act. Consistent with Boardpolicy, I shall consider the presettlement conduct ofRespondent only as background evidence in appraisingRespondent's motives and objectives.13I. The issuesAllegations of events purportedly occurring after approv-al of the settlement agreement as set forth in the consoli-dated complaint include threats and promises to employeesby Helmut Holzheu and his statement that he would notsign a union contract and allegations that Doris Holzheuthreatened store closure in the event either of the unionsshould be successful in organizing the employees, and thatshe engaged in a surveillance of the election conducted onOctober 6.The objections to election, as set forth in summary formby the Regional Director, track the alleged unfair laborpractices and are as follows: In Case 31-RC-3587 (RetailClerks): The employer surveilled the voting area; promisedeconomic benefits; and threatened that it would notbargain with the Union if the Union won the election. InCase 31-RC-3588 (Meat Cutters) the objections are similarand are set forth as: Employer surveilled the voting area;employer observer was a supervisor; employer advisedemployees that he would not sign a union contract; and theemployer distributed coercive campaign literature.2. The evidenceEsther Andrews testified that in September in a privateconversation with Doris Holzheu in the upstairs area inwhich they were discussing personal matters, Doris Hol-zheu told her "that if the store went union, they couldn'tafford to keep the girls in the meat department." Mrs.Holzheu acknowledged that a conversation with Andrewshad occurred but that what she had said was "whatever theoutcome would be we would still have to keep going ...and ...we would probably have to go self-service if theUnion would come in." t4 It should be noted that there wasno testimony to indicate that this conversation was heardby any of the other employees; it was not related by EstherAndrews to any of the other employees; and Andrews wasa part-time grocery clerk and would not have been affectedby changes in the meat department.America, AFL-CIO, et al. (Joseph Mohamed, Sr., an Individual, 4db/aJoseph's Landscaping Service), 154 NLRB 1384 (1965), fn. 1, enfd. 389 F.2d721 (C.A. 9 (1968)); Sieves Sash & Door Company v. N. LR. B., 401 F.2d 676(C.A. 5 (1968)); Globe Gear Company, 189 NLRB 422 (1971), fn. 1.14 Respondent's operation provided a more personalized service thanthat generally found today in supermarkets where the meat is all prepack-aged and the customer has no contact with the butcher. Respondent'soperation exhibited the various cuts of meat in a glass counter and thecustomer was able to individually select his choices or order meat cut to hisspecification. Of necessity, this individual wrapping and waiting oncustomers required a greater number of "countergirls" than would ordinari-ly be found in a supermarket meat section where everything is prepackaged.481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiane Hamilton (Aguayo) testified that she had aconversation with Doris Holzheu on October 2 duringwhich Holzheu said that they would have to close the storeif the Union came in because they couldn't afford it.Holzheu denied that she ever had such a conversation withDiane Hamilton. Hamilton also testified Helmut Holzheuhad said he would not sign a union contract.Lee Ann Lowry testified that in October she had aconversation with Doris Holzheu in which Holzheu statedthat "they just didn't know what they would do if theUnion was voted in, because of the costs of the benefitsand everything, that they would just have to close the store,or whatever." Lowry thought that Gwen Templin or RoseyQuiroga had possibly been present during this conversa-tion. Neither Gwen Templin or Rosey Quiroga testified tosuch a conversation. Doris Holzheu denied having hadsuch a conversation with Lowry after the settlementagreement but did acknowledge that she had had aconversation with Lowry and Rosey Quiroga prior to thesettlement agreement in which she had expressed someconcern about what would happen if the employeesselected the Union because they could not afford the unionwages.Don Ames testified that he had a conversation withHelmut Holzheu about a week before the election, in whichHolzheu had said that he did not want the store organized,that there was no reason why managers could not make asmuch as $7 per hour, but he should not have to payeverybody union scale, and that Holzheu said that he wasnot going to sign a contract with the Union. Holzheutestified and denied that he made the statements attributedto him by Don Ames but acknowledged that he had had along conversation with Ames on the Saturday before theelection because of Ames' failure to cooperate and commu-nicate with Art Thompson, the new store manager.On October 4, a meeting attended by most of theemployees from each of the two bargaining units was heldat the store and a speech was read by Helmut Holzheu (seeG.C. Exh. 3). Several witnesses testified that Holzheuappeared to be reading from the text of his speech. I wasimpressed, however, with the testimony of Vince Salazar,who testified that he had a copy of Holzheu's speech beforeit was read, that he followed Holzheu's reading of thespeech at the meeting, and that Helmut Holzheu stayedwith the text. While there were interruptions from variousemployees for the purpose of making comments or askingquestions, I am not of the opinion, based on all of thetestimony from the various witnesses, that any of the"extra" remarks were of a type that tended to restrain,coerce, or interfere with the employees' Section 7 rights.Holzheu's response to Golin, who inquired concerning thepoor conditions of the produce dock, was not, in myopinion, a promise of changing working conditions, butwas a mere revealing to the employee of a change inmethod of operating which had been planned some timeprior to the asking of the question.There is no question that Holzheu came to the grocerystore on the afternoon of the election -October 6 -and15 Mrs. Holzheu testified, without contradiction, that they have no maildelivery at their home and both their personal and business mail is deliveredat the store.walked up the backstairs where the Respondent's office islocated. The election was being conducted in a large openarea adjacent to the office where the employees' loungearea is located. As she reached the top of the stairs, she wasseen by the observer for the Meat Cutters who exclaimed,"What the hell is she doing up here?" Whereupon theBoard agent conducting the election promptly walked overand advised her that she should not be in the area. Holzheuexplained that she was merely on her way to the office inorder to get her mail.15All witnesses agreed that Holzheuturned around and promptly went down the stairs withoutgoing into her office and that the entire incident lastedbetween I and 2 minutes.AnalysisWhile there is no doubt in my mind that Doris Holzheumade some comment to Esther Andrews, that in effectindicated that some reduction in personnel among thecounter girls in the meat department might result fromunionization, I am equally sure it was not coercive nor wasit intended to be. Andrews was the most senior employeeand worked in the grocery department. She would not havebeen affected by any such change. Moreover, reasonablepredictions of economic consequences of unionization arenot necessarily violative of the Act.16Wolters' testimony is not to be credited. It conflictedwith the testimony of other witnesses and struck me asbeing deliberately contrived in an effort to aid his ownpersonal cause. Testimony of both Ames and Woltersregarding the case handling requirements in unionizedmarkets as allegedly made by Helmut Holzheu were, in myopinion, made prior to the settlement agreements and maynot be considered here. Moreover, I have some doubt thatmere comparison of working conditions in the Union vis-a-vis nonunion shops is violative of the Act. The conversationin which Golin may have been involved, I believe to havebeen a discussion largely between a deliveryman (Larry -the milkman) and Helmut Holzheu regarding the change inworking conditions and the constantly improving produc-tivity standards. There was no threat to reduce Golin'shours. A statement regarding different working conditionsprevailing in other shops or areas is not threatening orcoercive unless made in a context that clearly exhibits anintent to institute similar conditions in the event ofunionization. No such intent can be inferred from thatconversation with Golin. The alleged conversation withDave Morris is suspect. Holzheu acknowledges having hada conversation with Morris after returning from hisvacation (September 16), but said that the conversationrelated to his latest report from Certified Grocers showingthat the meat department profits were slipping. Holzheutold Morris to be more careful when trimming the meatand then added, "If you take care of the Company as far asthis part of it, the Company can take care of you." Morristestified that the Union was never mentioned in theconversation and he acknowledged that he had informedRespondent's counsel that he "hadn't talked about theUnion" with Holzheu after Holzheu returned from hisi6 See B. F Goodrich Footwear Company, 201 NLRB 353 (1973), andBirdsall Construction Company, 198 NLRB 163 (1972).482 EL RANCHO MARKETvacation. In view of Morris' own testimony, it seems mostunlikely that he regarded the comment (regardless of whichversion is accepted) as any kind of promise associated withthe union campaign.A careful review of the speech given by Helmut Holzheuat the employee meeting on October 4 reveals nothing of acoercive, threatening, or restraining nature violative of theAct (G.C. Exh. 3). 1 find it to be nothing more than typicalcampaign rhetoric of the type frequently found by theBoard to be protected under Section 8(c) of the Act.'7General Counsel's argument that the speech referred to anonexisting, profit-sharing plan is inaccurate. Testimony ofTaylor, Golin, and MacLaren clearly indicates the employ-ees had knowledge of the existence of the plan, althoughthey were not familiar with the details or when onequalified for the plan. The speech makes nothing morethan a passing reference to the fact that Respondent hadsuch a plan.The more important question, however, is the extent anddegree which Doris or Helmut Holzheu may have strayedfrom the text, either intentionally or in response toquestions.Wolters testified that Helmut Holzheu said, "Art[Thompson] and him had come up with a plan, if we wereto vote the Union out. This plan had various raises andbenefits that were close to what the Union had to offer."Wolters testified that this was just something Helmut hadsaid and was not in response to a question or commentfrom the employees. Other witnesses -Taylor, MacLaren,and Salazar -testified that, except for interruptions forquestions or comments from the employees, Helmut stayedwith the text of his speech. As previously indicated, I donot regard Wolters as a credible witness. Holzheu deniedthat any such promises were made. Several witnesses saidthat Holzheu specifically stated he could make no prom-ises.There is testimony accusing Helmut Holzheu of sayingthat he would not sign a union contract. This testimony Icannot credit. Diane Hamilton (Aguayo) was under a greatdeal of emotional stress because of a death in her family atthe time she was testifying, and her testimony is in directconflict with a written statement given on March 4, 1977,to Respondent's counsel, in which she states she had "noindependent recollection of anything that was said duringthat meeting." Golin was confused at to what he thoughtHolzheu had said even after reading his affidavit to refreshhis recollection. Joanne MacLaren, who was a mature,stable, experienced person that had signed an authorizationcard, and was called to testify by the General Counsel,specifically denied that Holzheu had said he "wouldn't signa contract." Doris and Helmut Holzheu were crediblewitnesses.While the testimony is conflicting, and not entirely freefrom some doubt, I am not of the opinion that Respondentcommitted any transgressions of the Act after the settle-ment agreements were approved. Mere suspicion cannotsubstitute for proof of unfair labor practices. 817 See The Singer Company,. 176 NLRB 1089 (1969); Ludwig Motor Corp.,222 NLRB 635 (1976).18 Kings Terrace Nursing Home and Health Related Facility. 229 NLRB1180(1977).19 Components, Inc.. 197 NLRB 163. 173 (1972).I regard the brief appearance of Doris Holzheu withinview of those in the voting area to have been totallywithout impact or influence on any of the voters andcertainly not a deliberate or intentional act of surveillance.Doris Holzheu testified that she had just come to the storeand had gone directly to her office for the purpose ofgetting her mail. That was the reason she gave immediatelyto the Board agent when asked why she was there. Shedeparted immediately as requested. She had no conversa-tion with any employee. Other than Eileen Cherry there isno credible testimony that she was even seen by any otheremployees except the election observers. Under all thecircumstances, I cannot conclude that her brief appearancewithin sight of the voting area was such as to disturb thelaboratory conditions of the election.19IV. MISCELLANEOUS ISSUESA. The Appropriate UnitsWhile the analysis should make clear my obviousconclusions of law with regard to the alleged unfair laborpractices and the objections to the elections, I feel somecomment should be made regarding the appropriate unitsand the authorization cards.Respondent argued that the two units were inappropriateand that the only appropriate bargaining unit was a singlestorewide unit. While I think such an argument might havehad validity at an election hearing,20nevertheless it is toolate to raise such an issue. The stipulation for consentelections signed by Respondent's counsel clearly sets forththe appropriate units and I regard that issue as having beensettled by mutual agreement.B. The Authorization CardsI regard most of the authorization cards as taintedbecause of the conduct of the store manager, GeneStrausser. Gene Strausser was without question a supervi-sor under the Act. Strausser was hired as manager of thegrocery department. He was in general charge of thegrocery department; he was the only employee on a salaryand did not receive overtime; he established a system ofreordering in which he delegated responsibility to othersection or department heads (i.e., produce, bakery, cannedgoods), but the actual purchase orders were signed byeither Strausser or Holzheu. He had the combination to thesafe and the keys to the store. He scheduled the employeesin the grocery department and he wrote the ads for thenewspaper. When hired, Holzheu told him he would have"free run" of the department. On at least one occasion, hehired a clerk and he and Holzheu had weekly breakfastconferences at which the general store condition wasdiscussed. There is not the slightest doubt that his recom-mendations regarding personnel and their performancewould have been effective. While it might be said thatStrausser was a weak supervisor, that in no way detracts20 Employees of both the meat and grocery departments maintained thesame working hours, had similar working conditions, used the samerestrooms, timeclock, lounge, and coffee areas, had similar rates of pay, thesame fringe benefits, and same interchange of employees all under the sameroof.483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the authority and responsibility that he actuallypossessed.Strausser played a key role in influencing a number ofpeople to sign authorization cards.21The campaign wasonly a 1- or 2-day affair. Joe Dupere had contacted theMeat Cutters and then asked Gene Strausser if he (Straus-ser) would back the employees if they tried to get theUnion in. Strausser went to the joint organizationalmeeting at the Retail Clerks union hall in Goleta. He sataround a table with the other employees and, according tothe testimony of Joe Dupere, he told the employees "itwould be to the employees advantage to belong to theUnion." According to his own testimony, he signed hisauthorization card at that meeting (G.C. Exh. 32) and tookthree additional cards "because I'd see the checkers whenthey came in in the morning." Eileen Cherry testified thatGene Strausser told her about the meeting of February 26and assured her that the Holzheus weren't "laying awake atnight worrying whether you can pay your bills or not."Rosey Quiroga testified that when Joe Dupere was talkingto her about the benefits of the Union, Strausser ap-proached her and said, "Rosey, that's the best thing foryou."Exactly how many cards Strausser may have influencedmay be in doubt, but his active role and strong endorse-ment of the Union in a relatively small family operationwas substantial. I find that a sufficient number of the cardswere tainted by supervisory intrusions to cast a seriousdoubt as to whether or not the unions ever had a majorityin either unit.22No one other than the store manager and the Holzheusqualified as supervisors. Efforts by the Charging Parties tomake a supervisor of Rosey Quiroga of the meat depart-ment were ineffectual. She was nothing more than anexperienced employee (she had worked for Respondent for4 years) who was reliable and dependable. While herexperience enabled her to observe routine tasks thatneeded to be performed which she frequently suggested tothe inexperienced help, she had no real authority to hire,fire, or effecively recommend personnel actions. Her21 The exact number is difficult to determine because there was no rosteror testimony of exactly who or how many attended the organizationalmeeting in Goleta on February 26.supervisory stature was certainly far less than EileenCherry, the head cashier, Don Ames, the assistant grocerymanager, Joe Dupere, the head butcher, or even FredGolin, the produce manager. No contention was made thatthese employees were supervisorsV. SUMMARYWhen one carefully views the events of some 12 to 18months ago as reflected by the evidence and testimonypresented before me and with the 20 -20 wisdom thatcomes with hindsight, they might be characterized asfraught with tactical errors. At one point in time, theUnions involved might have obtained a majority in anelection because, as has previously been indicated, Respon-dent was responsible for a number of unfair labor prac-tices. However, the parties voluntarily elected to cure thosetransgressions by executing voluntarily settlement agree-ments. Thereafter, Respondent's conduct and actions werewithin the bounds of free speech and campaign rhetoric aspermitted by Section 8(c) of the Act and Board and courtdecisions. The Charging Parties cries of "foul" are allpredicated on conduct occurring before the settlementagreements. This consolidated complaint and objections toelections should be dismissed in their entirety.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Retail Clerks and Meat Cutters are, and each ofthem is, labor organizations within the meaning of Section2(5) of the Act.3. Respondent has not engaged in postsettlement con-duct as alleged in the complaint.4. Charging Parties' objections to elections are withoutmerit.[Recommended Order for dismissal omitted from publi-cation.]22 See J. J. Newberry Company, 202 NLRB 420, 431 (1973); Dexter IGAFoodliner, 209 NLRB 369, 373 (1974).484